Received:9798300913                                      Mar 12 2015 03:45pm                       PDG2
03-12-15;03:40PM;                                                                        ;979-630-0913                         #   2/     2




                MOORMAN TATE HALEY UPCHURCH & YATES, LLP
                                             ATTORNEYS AT LAW
  R. HAL MOORMAN-
                                              207 EAST MAIM STREET                   •ESTATE PLANNING ii PROBATE LAW
  STEVEN C. HALEY
                                              DRENHAM. TEXAS 77833                                     TC1VIL TRIAL LAW
  LAURA UPCHURCH
                                                   P.O. nOXlBOB                  TEXAS BOARD OF LEGAL SPECIALIZATION'
  WENDY YATES*
                                            IJRENHAM, TEXAS 77S34-1808
                                                   {979)K3ft-S«J                       GEORGER MOORMAN           (1914-3011}
  ANDREW J. HEFFERLY                             FAX (975) SJ0.0D13                       MIL-TONY. TATE. Jll.   (RETIRED)

                                              wmv.mnfirmnnliitc.cnni




                                                  May 12,2015

  Honorable Justices
  4 Court of Appeals
  Via Facsimile 210-335-2762


  Re:     El Caballero Ranch, Inc. and Laredo Marine, L.L.C., Appellants, vs. Grace River Ranch,
          LLC, Appellee, No. 04-15-00127-CV; 4th Court of Appeals, San Antonio, Texas

  Dear Justices of the 4lh Court of Appeals:

  1 represent the Appellee, Grace River Ranch, LLC, in the above matter. Very recently a Motion
 for Emergency Stay of Temporary Injunction Challenged in Interlocutory Appeal was filed by
 the Appellants herein. Upon receiving, I called the Court to request until 5:00 p.m. today to
 formulate a Response, as this was the minimum time I felt that I needed to prepare the Response.
 I called the Court yesterday and made them aware of my time limitation. I called again today
 and was told I should probably put that time limitation in writing. That is the purpose of this
 letter. Lneed_uniil SiOOj^m. today to get the Response filed which I have been working on
 toclayT I apprectate-your consideration in this matter.              By copy of this letter, I am advising all
 other parties tff record of this request.




 STEVEN C. HALEY
 SCH:ks
 sh a levfS)rnoorm antate.com


 cc:      Ann Smith (via empfil)
          Kim Keller (vhyemail)
          Jeff Davidson (via email)
          John Patterson (via email)
          Kenny Newvilie (via email)

                                                                                  SCANNED


  I1S70S.43065-00374535.DOCX)
                                fieceived:9798300913                           Mar 12 2015 03:45pm    P001
03-12-15;03:40PM;                                                              ;979-830-0913         #1/2




                MOORMAN TATE HALEY UPCHURCH & YATES, LLP
                                                Attorneys at Law
                                                 207 East Main
                                                 P. O. Box 1808
                                          Brcnham, Texas 77834-1808
                                                 (979) 836-5664
                                               Fax (979) 830-0913


                                              Date; March ! 2, 2015




           Please deliver the following page(s) to: Honorable Justices, 4Ul Court of Appeals

           Telefax Number: 210-335-2762

           These pages are being transmitted from: Steven C. Haley

           Total number of pages including this cover letter: 2

           If you do not receive all of the pages, please call: 979-836-5664



 NOTICE: THIS FACSIMILE MESSAGE IS A PRIVILEGED AND CONFIDENTIAL COMMUNICATION
 AND IS TRANSMITTED FOR THE EXCLUSIVE INFORMATION AND USE OF THE ADDRESSEE.
 PERSONS RESPONSIBLE FOR DELIVERY OF THIS COMMUNICATION TO THE INTENDED
 RECIPIENT ARE ADMONISHED THAT THIS COMMUNICATION MAY NOT BE COPIED OR
 DISSEMINATED EXCEPT AS DIRECTED BY THE ADDRESSEE. IF YOU HAVE RECEIVED THIS
 FAX IN ERROR, PLEASE IMMEDIATELY NOTIFY US BY TELEPHONE AND MAIL THE ORIGINAL
 MESSAGE TO OUR ADDRESS ABOVE. THANK YOU.

          MESSAGE:


          Please see attached letter.




 [ 110O0.FORMS-0017S391 .DOC)